McAdam, Ch. J.
The judgment herein was recovered May 12, 1886, for $2,017.12, and has proved unproductive. The defendant’s capital was fixed at $1,000,000, divided into shares of $5 each, of which $999,975 was represented in Colorado property, said to be “ necessary to its operations,” and the working capital was $25. Such a corporation is prima facie a fraud, and should not be favored in a court' of justice. The judgment was recovered six months ago, and should not be opened as matter of favor, except upon giving a bond with two sureties, conditioned to pay any judgment which the plaintiff may ultimately recover. If this bond is approved of within five days, the judgment will be opened without costs. To impose costs (even if they were but $25) would be to- divert the entire cash capital of the defendant to the defense of this action. If these terms are not complied with, the motion will be denied.